Church of Jesus Christ of Latter-Day Sts. v Sanders (2019 NY Slip Op 07010)





Church of Jesus Christ of Latter-Day Sts. v Sanders


2019 NY Slip Op 07010


Decided on October 1, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2019

Richter, J.P., Gische, Kapnick, Kern, Moulton, JJ.


101013/17 9945 100603/17 9944

[*1]Church of Jesus Christ of Latter-Day Saints, Servant: Xiu Jian Sun, the Spiritual Adam, Plaintiff-Appellant,
vCharles F. Sanders, et al., Defendants-Respondents, Demidchik Law Firm, P.L.L.C., et al., Defendants.
Church of Jesus Christ of Latter-Day Saints, Servant: Xiu Jian Sun, the Spiritual Adam, Plaintiff-Appellant,
vOren L. Zeve, Defendant-Respondent.


Xiu Jian Sun, appellant pro se.
Letitia James, Attorney General, New York (Oren L. Zeve of counsel), for Charles F. Sanders, Eric T. Schneiderman, D. Stan O'Loughlin and David Lawrence, III, respondents, and (David Lawrence III of counsel), for Oren L. Zeve, respondent.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered February 28, 2018, which granted defendant Oren L. Zeve's motion to dismiss the complaint, unanimously affirmed, without costs. Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered February 26, 2018, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Construing the pleadings liberally, accepting all the facts alleged in the complaints to be true, and according plaintiff the benefit of every possible favorable inference (Leon v Martinez , [*2]84 NY2d 83, 87-88 [1994]), there are simply no viable causes of action against defendants that are discernible from plaintiff's complaints.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2019
CLERK